[Cite as State ex rel. Dreger v. Alliance Civ. Serv. Comm., 2017-Ohio-8157.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE EX REL., MICHAEL DREGER,                      :            JUDGES:
DIRECTOR OF PUBLIC SAFETY &                         :            Hon. William B. Hoffman, P.J.
SERVICE FOR THE CITY OF                             :            Hon. John W. Wise, J.
ALLIANCE                                            :            Hon. Earle E. Wise, Jr., J.
                                                    :
        Relator                                     :
                                                    :
-vs-                                                :
                                                    :
CITY OF ALLIANCE                                    :            Case No. 2017CA00067
CIVIL SERVICE COMMISSION                            :
                                                    :
        Respondent                                  :            OPINION



CHARACTER OF PROCEEDING:                                         Writ of Prohibition


JUDGMENT:                                                        Dismissed



DATE OF JUDGMENT:                                                October 10, 2017



APPEARANCES:

For Relator                                                      For Respondent

MATTHEW . BAKER                                                  JENNIFER ARNOLD
485 Metro Place North                                            Alliance Civil Service Commission
Suite 200                                                        504 East Main Street
Dublin, OH 43017                                                 Alliance, OH 44601

                                                                 For Intervenor

                                                                 MICHAEL W. PIOTROWSKI
                                                                 2721 Manchester Road
                                                                 Akron, OH 44319-1020
Stark County, Case No. 2017CA00067                                                         2

Wise, Earle, J.

       {¶ 1} Michael Dreger, Director of Public Safety & Service for the City of Alliance,

has filed a complaint for writ of prohibition requesting this Court issue a writ prohibiting

the City of Alliance Civil Service Commission from hearing an appeal filed by John

Jenkins. John Jenkins has been granted permission to intervene in this case. Jenkins

has filed a motion to dismiss, and the City of Alliance has filed an answer to the complaint.

                                              FACTS

       {¶ 2} The facts in this case are not in dispute. John Jenkins was one of two

captains in the Alliance Police Department. While Jenkins was a captain, David Bair was

promoted from the position of Lieutenant to Assistant Police Chief. Shortly after Bair’s

promotion, Relator informed Jenkins that Bair’s position of Assistant Police Chief was

being abolished. Relator stated the abolishment would result in Bair being bumped from

assistant police chief to captain. Only two captains are permitted in the police department,

therefore, Jenkins would be bumped to Lieutenant because Jenkins was the lowest

ranking captain at the time of the bumping.

       {¶ 3} The City of Alliance entered into a collective bargaining agreement with

certain members of the police department.        The collective bargaining agreement in

question covers “Sergeants, Lieutenants, and Captains.” Jenkins argues the bumping

policies of the collective bargaining agreement apply only to the bumping of sergeants,

lieutenants, and captains. He argues the collective bargaining agreement bumping terms

do not apply to the bumping of an assistant police chief. It is Jenkins' position applying

the collective bargaining agreement to the assistant police chief is improper. Rather, he

maintains the civil service statutes and the civil service commission rules apply to the
Stark County, Case No. 2017CA00067                                                           3


bumping of an assistant police chief because the assistant police chief is not a member

of the collective bargaining unit. Relator in turn argues because Bair is bumping into the

collective bargaining unit, therefore, the collective bargaining agreement applies to the

assistant police chief.

       {¶ 4} After receiving Relator's letter regarding the bumping, Jenkins filed an

appeal with the civil service commission alleging improper bumping of the assistant police

chief pursuant to the bumping right and rules of the civil service commission. He also

alleged other violations of the civil service commission rules. In addition, he filed a

grievance relative to his bumping under the collective bargaining agreement.

       {¶ 5} The crux of Relator’s argument is the only avenue available to Jenkins is

the grievance process. Relator Jenkins argues bumping is governed solely by the

collective bargaining agreement which requires arbitration. Jenkins argues there are two

issues: one governing the civil service rules and one governing his own bumping under

the collective bargaining agreement.

                                     WRIT OF PROHIBITION

       {¶ 6} “The conditions which must exist to support the issuance of a writ of

prohibition are: (1) The court or officer against whom it is sought must be about to exercise

judicial or quasi-judicial power; (2) the exercise of such power must be unauthorized by

law; and (3) it must appear that the refusal of the writ would result in injury for which there

is no other adequate remedy in the ordinary course of the law.” State ex rel. McKee v.

Cooper, 40 Ohio St. 2d 65, 320 N.E.2d 286 (1974), paragraph one of the syllabus.

       {¶ 7} “A writ of prohibition is an extraordinary remedy that is granted in limited

circumstances with great caution and restraint. State ex rel. Corn v. Russo, 90 Ohio St.3d
Stark County, Case No. 2017CA00067                                                         4


551, 554, 740 N.E.2d 265 (2001). As with any extraordinary writ, parties seeking a writ

of prohibition are entitled to such extraordinary relief only if they lack an adequate remedy

in the ordinary course of law. State ex rel. Smith v. Hall, 145 Ohio St. 3d 473, 2016-Ohio-

1052, 50 N.E.3d 524, ¶ 8. Ordinarily, “a tribunal having general subject-matter jurisdiction

of a case possesses authority to determine its own jurisdiction, and a party challenging

its jurisdiction has an adequate remedy by postjudgment appeal from its holding that it

has the requisite jurisdiction.” State ex rel. Rootstown Local School Dist. Bd. of **941 Edn.

v. Portage Cty. Court of Common Pleas, 78 Ohio St. 3d 489, 491, 678 N.E.2d 1365

(1997).” State ex rel. Dailey v. Dawson, 149 Ohio St. 3d 685, 2017-Ohio-1350, 77 N.E.3d
937, ¶ 14.

       {¶ 8} In the instant case, Jenkins has alleged violations of the rules of the civil

service commission. The civil service commission has general subject matter jurisdiction

to determine whether its rules were violated. In other words, the civil service commission

is not about to exercise power unauthorized by law. Therefore, Relator cannot establish

the second prong required for the writ of prohibition to issue.

       {¶ 9} Further, Relator has an adequate remedy at law to challenge Respondent’s

exercise of jurisdiction should it be erroneous. Should Respondent find the rules of the

civil service commission have been violated, Relator has an adequate remedy at law to

challenge Respondent’s decision by way of appeal.
Stark County, Case No. 2017CA00067                                                     5


      {¶ 10} Because Relator has failed to demonstrate Respondent is about to exercise

an unlawful exercise of power and because of the existence of an adequate remedy at

law, the writ of prohibition will not issue. Therefore, we sustain Intervenor's motion to

dismiss.



By Wise, Earle, J.

Hoffman, P.J. and

Wise, John, J. concur.